Exhibit 1 Oi S.A. – In Judicial Reorganization Corporate Taxpayers’ Registry (CNPJ/MF) No. 76.535.764/0001-43 Board of Trade (NIRE) No. 33.300.29520-8 Publicly-Held Company EXCERPT OF THE MINUTES OF THE 158th MEETING OF THE BOARD OF DIRECTORS HELD ON MAY 24, 2017. As secretary of the Board of Directors, I hereby CERTIFY that items (2) and (6) of the Minutes of the 158th Meeting of the Board of Directors of Oi S.A. – In Judicial Reorganization, held on May 24, 2017, at 9:30 a.m. at Praia de Botafogo No. 300, 11th floor, room 1101, Botafogo - Rio de Janeiro (RJ), reads as follows: “Moving to item (2) of the Agenda, the Directors unanimously decided to elect Mr. Carlos Augusto Machado Pereira de Almeida Brandão , Brazilian, married, business manager, bearer of identity card (SSP/MG) No. 6832979, enrolled with the tax authority under CPF/MF No. 987.611.886-20, with a commercial address at Rua Humberto de Campos, 425, 8th floor, Leblon, Rio de Janeiro – RJ, for the position of Director, without specific designation , of the Company, in compliance with the mandate, as approved in item 1 of the Minutes of the Meeting of this Board of Directors held on May 10, 2016. The Director elected herein signed the respective Terms of Ownership and Investiture and declared himself not to be involved in any of the crimes foreseen in the law that would prevent him from exercising the position for which he was appointed. (…)” “Moving to item (6) of the Agenda, in light of the provisions of Article 32, first paragraph, of the Company’s Bylaws, a proposal was submitted for the continuance, for 2017, of the Authority of the Executive Board, approved on September 18, 2015 and ratified on May 18, 2016, with minor adjustments in the wording of items III and V of Article 1 of the Authority Level Matrix, in conformity with information previously submitted to the Directors. The Directors unanimously approved the proposal, with additional adjustments in Section VII, which will be adjusted with respect to charitable acts in favor of employees and the community, establishing a limit on the Board’s authority, however, of up to R$3,000,000.00 (three million Reais) total per fiscal year for these two categories. The new version of the Authority Level Matrix, which reflects the amendments hereby approved, is included in these minutes as an annex.” Present were all the members of the Board of Directors, which attach their signatures hereto: José Mauro M. Carneiro da Cunha, Thomas Reichenheim, João do Passo Vicente Ribeiro, André Cardoso de M. Navarro, João Manuel Pisco de Castro, Luís Maria Viana Palha da Silva, Marcos Duarte Santos, Ricardo Reisen de Pinho, Demian Fiocca, Hélio Calixto da Costa and José Manuel Melo da Silva (alternate member). Rio de Janeiro, May 24, 2017. José Augusto da Gama Figueira Secretary AUTHORITY LEVEL MATRIX Oi S.A. – In Judicial Reorganization The Board of Directors of Oi S.A. – In Judicial Reorganization (“Company”), at meetings held on September 18, 2015, May 18, 2016 and May 24, 2017, in accordance with the governing law and the provisions of Articles 32 and 39 of the Company's Bylaws, resolved, for all legal purposes, to approve the following Authority Level Matrix, applicable to the Company and all its subsidiaries (jointly, the "Companies"): Article
